Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 1 of 16 PageID #: 516




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



MICROSOFT CORPORATION,                               )
                                                     )
                        Plaintiff,                   )
                                                     )
       v.                                            )    C.A. No. 20-00007-RGA
                                                     )
SYNKLOUD TECHNOLOGIES, LLC,                          )
                                                     )
                        Defendant.                   )
                                                     )


SYNKLOUD TECHNOLOGIES, LLC,                          )
                                                     )
                        Plaintiff,                   )
                                                     )
       v.                                            )    C.A. No. 19-1360-RGA
                                                     )
HP Inc.                                              )
                                                     )
                        Defendant.                   )
                                                     )


                                     SCHEDULING ORDER

       This 1 3 day of November, 2020, the Court having waived an initial Rule 16(b)

scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined

after discussion that the matter cannot be resolved at this juncture by settlement, voluntary

mediation, or binding arbitration;

            IT IS ORDERED that:

            1.   Consolidation. The above-captioned actions are hereby consolidated for all pretrial

purposes, including discovery and claim construction. For purposes of this Order only, with

respect to the Microsoft action, the “Plaintiff” herein refers to SynKloud Technologies, LLC, and
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 2 of 16 PageID #: 517




the “Defendant” herein refers to Microsoft Corporation.

          2.   Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the parties, the

parties shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1) by

December 16, 2020.

          3.   Joinder of Other Parties and Amendment of Pleadings. All motions to join

other parties, and to amend or supplement the pleadings, shall be filed on or before March 19,

2021.

          4.   Discovery.

               a.      Discovery Cut Off. All fact discovery in this case shall be initiated so that

it will be completed on or before December 10, 2021.

               b.      Document Production. Document production by the parties shall be

substantially complete by May 3, 2021.

               c.      Requests for Admission.

                         i.     Plaintiff may serve on Defendants up to 20 common requests for

                                admission, plus Plaintiff may serve up to 10 individual requests

                                for admission on each of Microsoft and HP.

                         ii.    Defendants may collectively serve Plaintiff with up to 20 common

                                requests for admission, plus each of Microsoft and HP may serve

                                up to 10 individual requests for admission on Plaintiff.

                         iii.   Notwithstanding the foregoing, there is no limitation on the

                                number of requests for admission that a document and/or a

                                business record is authentic.
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 3 of 16 PageID #: 518




               d.      Interrogatories.

                             i.     Plaintiff may serve on Defendants a maximum of 15 common

                                    interrogatories, including contention interrogatories, plus Plaintiff

                                    may serve up to 10 individual interrogatories on each of Microsoft

                                    and HP.

                             ii.    Defendants may collectively serve Plaintiff with a maximum of

                                    15 common interrogatories, including contention interrogatories,

                                    plus each of Microsoft and HP may serve up to 10 individual

                                    interrogatories on Plaintiff.

               e.      Depositions.

                       i.          Limitation on Hours for Deposition Discovery. Plaintiff may take

a maximum of 40 hours of fact depositions, with a maximum of 70 hours total for both Defendants,

of fact depositions upon oral examination of each Defendant. Plaintiff’s limit of 70 hours total of

fact depositions of Defendants includes any time spent deposing former employees of Defendants.

Each Defendant may take a maximum of 40 hours, with a maximum of 70 hours total for both

Defendants, of fact depositions upon oral examination of Plaintiff. Defendants’ limit of 40 hours,

with a maximum of 70 hours total for both Defendants, of fact depositions of Plaintiff includes

any time spent deposing former employees of Plaintiff, to the extent that they are not also named

inventors for the patents-in-suit. This limitation on deposition hours may be adjusted by written

agreement of all of the parties or by Court order for good cause shown.

                       ii.         Limitations On the Length of a Single Deposition. Depositions of

witnesses in English without the use of a translator shall not extend beyond one full day consisting

of seven (7) hours of deposition tape time unless there is agreement between the parties or an Order
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 4 of 16 PageID #: 519




of the Court. No witness shall be deposed more than once absent agreement between the parties or

an Order of the Court. For witnesses designated on multiple topics pursuant to Rule 30(b)(6), Fed.

R. Civ. P. that cannot reasonably be completed within 7 hours, the parties shall work together to

determine a reasonable limit on the number of hours of deposition beyond 7 hours for those

witnesses.

                       iii.    Location of Depositions. The Parties will work together to agree on

locations of depositions. If no agreement can be reached, the deposition shall take place where the

witness resides.

               f.      Discovery Matters and Disputes Relating to Protective Orders. Should

counsel find they are unable to resolve a discovery matter or a dispute relating to a protective order,

the parties involved in the discovery matter or protective order dispute shall contact the Court’s

Case Manager to schedule an in-person conference/argument. Unless otherwise ordered, by no

later than eight business days prior to the conference/argument, any party seeking relief shall file

with the Court a letter, not to exceed three pages, outlining the issues in dispute and its position on

those issues. By no later than five business days prior to the conference/argument, any party

opposing the application for relief may file a letter, not to exceed three pages, outlining that party’s

opposition. A party should include with its letter a proposed order with a detailed issue-by-issue

ruling such that, should the Court agree with the party on a particular issue, the Court could sign

the proposed order as to that issue, and the opposing party would be able to understand what it

needs to do, and by when, to comply with the Court’s order. Any proposed order shall be e-mailed,

in Word format, simultaneously with filing to rga civil@ded.uscourts.gov.
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 5 of 16 PageID #: 520




           If a discovery-related motion is filed without leave of the Court, it will be denied without

prejudice to the moving party's right to bring the dispute to the Court through the discovery matters

procedures set forth in this Order.

                g.      Miscellaneous Discovery Matters.

                        i.      Identification of Accused Products and Asserted Patents. By

November 23, 2020, Plaintiff shall identify the accused product(s), including accused methods

and systems, and its damages model, as well as the asserted patent(s) that the accused product(s)

allegedly infringe(s). Plaintiff shall also produce the file history for each asserted patent. Plaintiff

may amend its identification of Accused Products up until two months before the close of fact

discovery. Defendants reserves the right to challenge any unduly delayed amendment to the

identification of Accused Products.

                        ii.     Core Technical Documents. By December 16, 2020, Defendants

shall produce core technical documents related to the accused product(s), sufficient to show how

the accused product(s) work(s), including but not limited to non-publicly available operation

manual, product literature, schematics and specifications.

                        iii.    Initial Infringement Contentions. By January 29, 2021, Plaintiff

shall produce its initial infringement contentions for each asserted claim, relating each known

accused product to the asserted claims each such product allegedly infringes.

                        iv.     Initial Invalidity Contentions. By February 26, 2020, Defendants

shall produce their initial invalidity contentions for each asserted claim, as well as the known

related invalidating references.

                        v.      Final Infringement Contentions. Within forty-five (45) days of the

Court’s issuance of its Claim Construction order and by no later than October 25, 2021, Plaintiff
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 6 of 16 PageID #: 521




shall provide final infringement contentions.

                       vi.     Final Invalidity Contentions. Within ninety (90) days of the

Court's issuance of its Claim Construction order and by no later than November 19, 2021,

Defendants shall provide final invalidity contentions.

                       vii.    Other Litigations and Proceedings. Other than the above-

captioned cases, the asserted patents and patents related to the asserted patents are involved in the

followed pending or completed litigations, including inter partes reviews (“IPRs”):

          District Courts

         •     SynKloud Technologies, LLC v. BLU Products, Inc., 19-cv-00553 (Mar. 22, 2019,
               D. Del.) (voluntarily dismissed without prejudice);

         •     Synkloud Technologies, LLC v. Dropbox, Inc. 19-cv-00525 (Sept. 6, 2019, W.D.
               Tex.) (pending);

         •     Synkloud Technologies, LLC v. Dropbox, Inc. 19-cv-00526 (Sept. 6, 2019, W.D.
               Tex.) (pending);

         •     Synkloud Technologies, LLC v. Adobe Inc., 19-cv-00527 (Sept. 6, 2019, W.D. Tex.)
               (pending);

          Patent Trial and Appeal Board

         •     Unified Patents, LLC v. SynKloud Technologies, LLC, IPR2019-01655 (Sept. 30,
               2019) (inter partes revew instituted for U.S. Patent No. 9,098,526).

         •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-
               00316 (Dec. 20, 2019) (inter partes revew instituted for U.S. Patent No. 9,098,526);

         •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-
               01031 (Jun. 4, 2020) (petition for inter partes review of U.S. Patent No. 10,015,254
               pending);

         •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-
               01032 (Jun. 4, 2020) (petition for inter partes review of U.S. Patent No. 10,015,254
               pending);

         •     Adobe Inc. v. SynKloud Technologies, LLC, IPR2020-01235 (Jul. 3, 2020) (petition
               for inter partes review of U.S. Patent No. 10,015,254 pending);
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 7 of 16 PageID #: 522




          •     Adobe Inc. v. SynKloud Technologies, LLC, IPR2020-01301 (Jul. 3, 2020) (petition
                for inter partes review of U.S. Patent No. 9,219,780 pending);

          •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-
                01271 (Jul. 16, 2020) (petition for inter partes review of U.S. Patent No. 9,239,686
                pending);

          •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-
                01269 (Jul. 20, 2020) (petition for inter partes review of U.S. Patent No. 9,219,780
                pending);

          •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-
                01270 (Jul. 20, 2020) (petition for inter partes review of U.S. Patent No. 9,219,780
                pending);

          •      Adobe Inc. v. SynKloud Technologies, LLC, IPR2020-1392 (Jul. 31, 2020)
                (petition for inter partes review of U.S. Patent No. 9,239,686 pending);

          •      Adobe Inc. v. SynKloud Technologies, LLC, IPR2020-1393 (Jul. 31, 2020)
                (petition for inter partes review of U.S. Patent No. 9,239,686 pending);

          •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-
                00174 (Nov. 11, 2020) (petition for inter partes review of U.S. Patent No.
                7,870,225 pending);

          •     Microsoft Corporation and HP Inc. v. SynKloud Technologies, LLC, IPR2020-
                00175 (Nov. 11, 2020) (petition for inter partes review of U.S. Patent No.
                7,870,225 pending).

       As of November 16, 2020, SynKloud does not expect to institute any further litigation in

this or other Districts within the next year. As of November 16, 2020, Defendants do not expect

to file any additional petitions for inter partes review.

                       viii.   Narrowing of the Asserted Claims and Prior Art References.

Within twenty-one (21) days of the Court’s Claim Construction order, or if no claim construction

is requested, by April 1, 2021, Plaintiff shall serve an election of asserted claims, not to exceed

seven (7) claims per patent and twenty-one (21) claims in total. Within forty-two (42) days of the

Court’s Claim Construction order, or if no claim construction is requested, by April 20, 2021,

Defendants shall serve an election of ten (10) prior art references (not combinations) per patent.
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 8 of 16 PageID #: 523




                       ix.     Application to Court for Protective Order. Should counsel find it

will be necessary to apply to the Court for a protective order specifying terms and conditions for

the disclosure of confidential information, counsel should confer and attempt to reach an

agreement on a proposed form of order and submit it to the Court within ten (10) days from the

date of this Order. Should counsel be unable to reach an agreement on a proposed form of order,

counsel must follow the provisions of Paragraph 4(f) above.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the disclosure of information
               in this case, the Court does not intend to preclude another court from finding that
               information may be relevant and subject to disclosure in another case. Any person
               or party subject to this order who becomes subject to a motion to disclose another
               party’s information designated “confidential” [the parties should list any other level
               of designation, such as “highly confidential,” which may be provided for in the
               protective order] pursuant to this order shall promptly notify that party of the motion
               so that the party may have an opportunity to appear and be heard on whether that
               information should be disclosed.

                       x.      ESI. The parties agree to submit proposed modifications to the

Court’s Default Standard for Discovery within ten (10) days from the date of this Order.

                       xi.     Inventors of the Patents-in-Suit. Within ninety (90) days of the

Initial Scheduling Conference, Plaintiff will produce to Defendants a copy of each patent

assignment agreement executed by any named inventor with respect to an asserted patent. By this

date, Plaintiff shall also inform Defendants whether Plaintiff’s counsel represents or will represent

any named inventor or, alternatively, provide the name of counsel representing any named inventor

(if known).

                       xii.    Production of Licenses and Settlement Agreements. SynKloud

represents that it has complied with the Court’s Rule 16(b) Order to provide all licenses and/or

settlement agreements relating to the patents-in-suit to Defendants.

          5.   Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 9 of 16 PageID #: 524




the Clerk the required number of copies as directed in Paragraph 6. A redacted version of any

sealed document shall be filed electronically within seven (7) days of the filing of the sealed

document.

          6.   Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies of

all briefs and one (1) courtesy copy of any other document filed in support of any briefs (i.e.,

appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed under

seal.

          7.   Claim Construction Issue Identification. On or before April 21, 2021, the parties

shall exchange a list of those claim term(s)/phrase(s) that they believe need construction; on or

before May 5, 2021, the parties shall exchange their proposed claim construction(s) of those

term(s)/phrase(s). This document will not be filed with the Court. Subsequent to exchanging that

list, the parties will meet and confer to prepare a Joint Claim Construction Chart to be filed no later

than May 12, 2021. The Joint Claim Construction Chart, in Word format shall be e-mailed

simultaneously with filing to rga_civil@ded.uscourts.gov. The parties’ Joint Claim Construction

Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and should include

each party’s proposed construction(s) of the disputed claim language with citation(s) only to the

intrinsic evidence in support of their respective proposed construction(s). A copy of the patent(s)

in issue as well as those portions of the intrinsic record relied upon shall be submitted with this

Joint Claim Construction Chart. In this joint submission, the parties shall not provide argument.

          8.   Claim Construction Briefing. 1 Plaintiff shall serve, but not file, its opening brief,



1
  As each brief is written and provided to the opposing party, the individual responsible for
verifying the word count will represent to the other party that it has so verified and by what means.
These verifications should not be provided to the Court unless a dispute arises about them. Pictures,
Figures copied from the patent, and other illustrations do not count against the word limit. Plaintiff
should include with its opening brief one or more representative claims with the disputed terms
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 10 of 16 PageID #: 525




not to exceed 5,000 words, on May 26, 2021. Defendants shall serve, but not file, their answering

brief, not to exceed 7,500 words, on June 25, 2021. Plaintiff shall serve, but not file, its reply

brief, not to exceed 5,000 words, on July 9, 2021 Defendants shall serve, but not file their sur-

reply brief, not to exceed 2,500 words, on July 23, 2021. No later than July 30, 2021, the parties

shall file a Joint Claim Construction Brief. The parties shall copy and paste their unfiled briefs into

one brief, with their positions on each claim term in sequential order, in substantially the form

below. Any claim construction tutorials will be submitted to the Court by no later than August 6,

2020.

                           JOINT CLAIM CONSTRUCTION BRIEF

I.        Representative Claims

II.       Agreed-upon Constructions

III.      Disputed Constructions

A.        [TERM 1] 2

          1.   Plaintiff’s Opening Position
          2.   Defendant’s Answering Position
          3.   Plaintiff’s Reply Position
          4.   Defendant’s Sur-Reply Position

B.        [TERM 2]

          1.   Plaintiff’s Opening Position
          2.   Defendant’s Answering Position
          3.   Plaintiff’s Reply Position
          4.   Defendant’s Sur-Reply Position




italicized. Should Defendants want to add additional representative claims, Defendants may do so.
The representative claims and the agreed-upon claim constructions do not count against the word
limits.
2
  For each term in dispute, there should be a table or the like setting forth the term in dispute and
the parties’ competing constructions. The table does not count against the word limits.
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 11 of 16 PageID #: 526




The parties need not include any general summaries of the law relating to claim construction. If

there are any materials that would be submitted in an appendix, the parties shall submit them in a

Joint Appendix.

          9.                                                           August 30
               Hearing on Claim Construction. Beginning at 9:00 am on _______________,

2021, the Court will hear argument on claim construction. Absent prior approval of the Court

(which, if it is sought, must be done so by joint letter submission no later than the date on which

answering claim construction briefs are due), the parties shall not present testimony at the

argument, and the argument shall not exceed a total of three (3) hours. When the Joint Claim

Construction Brief is filed, the parties shall simultaneously file a motion requesting the above-

scheduled claim construction hearing, state that the briefing is complete, and state how much total

time the parties are requesting that the Court should allow for the argument.

          10. Disclosure of Expert Testimony.

               a.      Expert Reports. For the party who has the initial burden of proof, the

initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before December 21,

2021. For the avoidance of doubt, expert testimony regarding objective indicia of nonobviousness

shall be included in Plaintiffs’ December 21, 2021 disclosure of expert testimony. The disclosure

of expert testimony to contradict or rebut evidence on the same matter identified by another party

is due on or before February 18, 2022. Reply expert reports from the party with the initial burden

of proof are due on or before April 2, 2022. No other expert reports will be permitted without

either the consent of all parties or leave of the Court. If any party believes that an expert report

does not comply with the rules relating to timely disclosure or exceeds the scope of what is

permitted in that expert report, the complaining party must notify the offending party within one

week of the submission of the expert report. The parties are expected to promptly try to resolve
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 12 of 16 PageID #: 527




any such disputes, and, when they cannot reasonably be resolved, use the Court’s Discovery

Dispute Procedure or the complaint will be waived.

               Along with the submissions of the rebuttal expert reports, the parties shall advise

of the dates and times of their experts’ availability for deposition. Depositions of experts shall be

completed by May 13, 2022.

          11. Objections to Expert Testimony. To the extent any objection to expert testimony

is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by motion no later

than the deadline for dispositive motions set forth herein, unless otherwise ordered by the Court.

          12. Case Dispositive Motions. All case dispositive motions shall be served and filed

on or before June 25, 2022. No case dispositive motion under Rule 56 may be filed more than ten

(10) days before the above date without leave of the Court. Absent an order of the Court upon a

showing of good cause, each side is limited to one forty (40) page opening brief, one forty (40)

page answering brief, and one twenty (20) page reply brief for all of its Daubert and case

dispositive motions combined.

          13. Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

          14. Pretrial Conference. On October 14, 2022, the Court will hold a Rule 16(e)

final pretrial conference in Court with counsel beginning at 9:00 a.m.. The parties shall file a joint

proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 p.m. on the

fourth business day before the date of the final pretrial conference. The parties will work together

to create a schedule for the preparation of the sections of the proposed joint final pretrial order.
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 13 of 16 PageID #: 528




           15. Motions in Limine. Motions in limine shall be separately served, with each motion

containing all the argument described below in one filing for each motion no later than July 14,

2022. Any supporting documents in connection with a motion in limine shall be filed in one filing

separate from the motion in limine. Each party shall be limited to three (3) in limine requests,

unless otherwise permitted by the Court. The in limine request and any response shall contain the

authorities relied upon; each in limine request may be supported by a maximum of three (3) pages

of argument. Each in limine request may be opposed by a maximum of three (3) pages of argument

to be served no later than August 4, 2022. The party making the in limine request may serve a

maximum of one (1) additional page in reply in support of its request no later than August 18,

2022. No separate briefing shall be submitted on in limine requests, unless otherwise permitted by

the Court. The parties shall file all motions in limine and associated documents with the proposed

joint final pretrial order.

           16. Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1 , the parties should file (i) proposed voir

dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms no

later than 6 p.m. on the fourth business day before the date of the final pretrial conference. Areas

of dispute shall be identified as narrowly as possible and in a manner that makes it readily apparent

what the dispute is. The parties shall submit simultaneously with filing each of the foregoing four

documents in Word format to rga_civil@ded.uscourts.gov.

           17. Trial. This matter is scheduled for a five (5) day jury trial beginning at 9;30 a.m. on

October 24, 2022, with the subsequent trial days beginning at 9:30 a.m. Until the case is

submitted to the jury for deliberations, the jury will be excused each day at 5:00 p.m. The trial will

be timed, as counsel will be allocated a total number of hours in which to present their respective
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 14 of 16 PageID #: 529




cases.

          18. ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.




                                                  /s/ Richard G. Andrews
                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 15 of 16 PageID #: 530




                 INITIAL PATENT SCHEDULING ORDER DATES

           ¶                     Event                     Agreed Proposal
           1     26(a)(1) initial disclosures and      December 16, 2020
                 Delaware Default Standard for
                 Discovery Paragraph 3
          7(a)   ID of accused products and damages    November 23, 2020
                 model
           3     Protective order and ESI order        10 days from this order
         7 (b)   Defendant production of technical     December 16, 2021
                 docs and sales figures
         7 (c)   Initial claim chart                   January 29, 2021
                 Joinder of Parties                    March 19, 2021
         7 (d)   Initial invalidity contentions        February 26, 2021
          12     Exchange of claim construction        April 21, 2021
                 terms
         8 (b)   Substantial completion of document    May 3, 2021
                 production
                 Exchange of proposed constructions    May 5, 2021
                 and intrinsic evidence
          12     Joint claim construction chart        May 12, 2021
          13     Initial claim construction briefing   May 26, 2021
          13     Responsive claim construction briefs June 25, 2021
          13     Reply claim construction briefs       July 9, 2021
          13     Sur-reply claim construction brief    July 23, 2021
          13     File joint claim construction brief   July 30, 2021
                 If Party is relying on opinion of     August 23, 2021
                 Counsel, then Party will disclose any
                 opinion of counsels and related
                 documents
          14     Claim construction hearing
          16     Final supplementation of accused      no later than the service of
                 products and invalidity references    final infringement
                                                       contentions and final
                                                       invalidity contentions
         7 (e)   Final infringement contentions        45 days after issuance of
                                                       claim construction order
Case 1:19-cv-01360-RGA Document 44 Filed 11/13/20 Page 16 of 16 PageID #: 531




                                                            and by no later than
                                                            October 25, 2021
         7 (f)     Final invalidity contentions             90 days after issuance of
                                                            claim construction order
                                                            and by no later than
                                                            November 19, 2021
          8(a)     Fact Discovery deadline                  December 10, 2021
        8 (f)(i)   Initial expert reports                   December 21, 2021
        8 (f)(i)   Rebuttal expert reports                  February 18, 2022
        8 (f)(i)   Reply expert reports (from the party     April 2, 2022
                   with the burden)
        8 (f)(i)   Completion of expert depositions         May 13, 2022
          17       Case dispositive motion deadline         June 25, 2022
          20       Proposed pretrial order                  Seven days before the
                                                            Pretrial Conference
                   Pretrial conference                      September __, 2022 or 12
                                                            months after issuance of
                                                            claim construction order
                                                            whichever is later
          21       Proposed voir dire, preliminary jury     Three days before the
                   instructions, final jury instructions,   Pretrial Conference
                   and special verdict forms
          22       Trial
